Citation Nr: 0031071	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to an increased rating for residuals of shell 
fragment wound to the right upper extremity, Muscle Group 
VI, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from 
July 1950 to July 1953.  Form DD 214 reflects that he served 
in the Korean War, receiving the Combat Infantryman's Badge 
and Purple Heart Medal.  It was noted that he sustained a 
shell fragment wound to the right upper arm and lower leg in 
November 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from April and November 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO), which denied an evaluation in 
excess of 10 percent for residuals of shell fragment wound to 
the right upper extremity and service connection for hearing 
loss, respectively.

We note that, in October 1972, the Board denied service 
connection for defective hearing of the left ear.  The 
appellant requested service connection for hearing loss again 
in January 1998.  In support of this claim, he submitted a 
private medical statement dated June 1998, wherein it was 
reported that the appellant had hearing loss consistent with 
his reported history of "war concussion injury."   This 
evidence was deemed sufficient to reopen the claim.  See 
38 C.F.R. § 3.356 (1999).  Accordingly, the claim for hearing 
loss currently before the Board will be considered on a de 
novo basis.

Additionally, a review of the record, in particular the 
appellant's substantive appeal, dated July 1999, reflects 
that he seeks an evaluation of residuals of shell fragment 
wound to the right lower extremity, evaluated as 0 percent 
disabling based on a scar.  He contends that his right lower 
extremity disability is manifested by weakness and pain.  He 
further seeks service connection for residuals of status post 
medial meniscectomy as secondary to service connected 
residuals of the right lower extremity.  These issues are 
referred to VARO for appropriate action.




FINDINGS OF FACT

1. A hearing loss disability as defined by 38 C.F.R. § 3.385 
is shown; a documented hearing loss disability is not 
shown for nearly 40 years following the appellant's 
release from service and competent medical evidence of 
concussive head injury in service has not been presented.

2. The appellant's service-connected residuals of a shell 
fragment wound to the right upper extremity, Muscle Group 
VI, is currently manifested by complaints of pain, 
weakness, numbness, fatigue, and lack of endurance; 
clinical findings on the most recent VA examination in 
March 1999 reflect intact motor and sensory function, and 
full range of elbow, shoulder, and wrist motion, with x-
ray findings for bullet fragment (shrapnel) in the 
posterior distal humerus region.

3. A tender and painful scar of the right upper extremity was 
found on VA examinations in February and December 1998.


CONCLUSIONS OF LAW

1. A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1151(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).

2. The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound to the 
right upper extremity, Muscle Group VI, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5306 (1999).

3. The schedular criteria for a 10 percent rating for scar of 
the right upper extremity as a residuals of a shell 
fragment wound to Muscle Group VI are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7804 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Service connection is presumed if a veteran manifests a 
chronic disease, such as sensorineural hearing loss, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. 1154(b) (West 1991); 
38 C.F.R. 3.304(d) (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. 3.385 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 41) (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

Factual Background

The appellant served on active duty in the U.S. Army from 
July 1950 to July 1953.  Form DD 214 reflects that he served 
in the Korean War, receiving the Combat Infantryman's Badge 
and Purple Heart Medal for shell fragment wounds to the right 
upper arm and lower leg.

Report of enlistment examination in July 1950 reflects 
whisper voice testing was 15/15, bilaterally.  No significant 
abnormality was found.  On examination for release from 
active duty in July 1953, there were no complaints or 
findings for hearing loss or concussive head injury.  
Whispered and spoken voice tests reflect 15/15 hearing, 
bilaterally.

The first documented hearing complaints, specifically head 
injury and ear trouble, are on the appellant's January 1972 
VA application for compensation benefits.  VA ear examination 
in March 1972 revealed normal tympanic membranes, and tuning 
fork testing showed no gross hearing loss.  Air conduction 
was greater than bone conduction.  Pertinent diagnoses were 
ear trouble not established.

VA audiometric testing was conducted in March 1998.  The 
appellant complained of problems understanding speech and he 
reported a history of left ear injury from an enemy mortar 
blast during service, which caused the left ear to bleed.  
Audiometric findings revealed, on the right, hearing within 
normal limits through 1500 Hertz, but with sloping to 
moderate sensorineural hearing loss beyond this frequency.  
Excellent speech discrimination was noted on the right.  On 
the left, there was moderate to severe sensorineural hearing 
loss and poor speech discrimination.

A private medical statement dated June 1998 was submitted by 
the appellant in support of his January 1998 claim for 
service connection for hearing loss.  The physician reported 
that he had last seen the appellant in January 1991 and, at 
that time, he reported a history of having had a concussion 
injury in Korea with injury to the left ear.  Audiometric 
testing showed hearing loss findings "consistent with 
history of war concussion injury."  The physician's 
treatment notes, including the audiometric study, were 
attached.

In August 1998, a VA audiometric study was performed.  The 
audiometry data recorded on examination show hearing 
threshold levels, in decibels, at the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz of 20/15/45/55/60 for 
the right ear with 92 percent speech discrimination, and 
50/55/70/70/75 for the left ear with 52 percent speech 
discrimination.  The appellant denied tinnitus, but reported 
a history of left ear injury due to mortar fire.  The 
clinical findings are sufficient to establish the presence of 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(1999).

Analysis

We observe that the appellant did not claim hearing loss 
related to a concussion caused by mortar and artillery fire 
in service until 1972, nearly 20 years following his release 
from military service, and that there is no medical evidence 
of record showing hearing loss (or injury to an ear) in 
service or at the time of his 1972 claim for compensation.
The first documented evidence of hearing loss is on private 
audiometric testing in January 1991, nearly 40 years 
following the appellant's release from military service.  At 
this time, the appellant reported a history of concussion 
injury in Korea with an injury primarily to the left ear.  
Audiometric tests showed high frequency hearing loss on the 
right and moderate to severe sensorineural hearing gloss on 
the left with reduced word discrimination in the left ear.  
In his June 1998 statement, the private physician opined that 
the January 1991 test results were "consistent with history 
of war concussion injury."  Subsequent VA audiometric 
testing revealed similar objective findings; the etiology of 
the hearing loss was not addressed.

The appellant's DD Form 214 shows that he received the Combat 
Infantryman Badge and Purple Heart Medal for his Korean 
service and service medical records show treatment for shell 
fragment injuries.  It is obvious, from the circumstances of 
his service, that he was exposed to acoustic trauma in 
service.  However, even considering that such trauma was 
incurred during service, and that there is evidence of a 
current hearing loss disability as defined by the VA, there 
is no objective evidence of concussive head trauma in 
service, and hearing loss is not shown for an exceedingly 
long period following the appellant's release form active 
service.  Furthermore, although the appellant has provided a 
medical opinion to link concussive head trauma and his 
current hearing loss disorder, the incurrence of 
"concussive" head trauma in service has not been 
established by the medical evidence of record.  38 U.S.C.A. 
1154(b) does not provide a substitute for medical evidence.  
The physician clearly reported that the appellant gave a 
history of having had a concussion injury in service.  
Therefore, this piece of evidence is of diminished probative 
value as the physician relied on the appellant's 
uncorroborated medical history in forming his opinion.

Based upon the application of the current legal standard for 
claims such as the appellant's, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  The Board has presumed 
the truthfulness of the appellant's statements except as they 
portend medical knowledge.  The appellant is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses, i.e., his left ear was 
bleeding.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his belief that he had a "concussive" injury to 
the head in service that resulted in his current hearing loss 
is a medical determination.  The appellant is not competent 
to offer opinions on medical causation and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).

Although the appellant in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Board must point out that the claim 
lacks evidence linking the current disability to service (it 
only relates it to the uncorroborated "concussive" injury), 
and that continuity of symptomatology is not shown.  See, 
e.g., Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Lastly, 
we note that it is not argued that the record warrants 
consideration of service connection on a presumptive basis.  
The Board has considered whether remand of this case for 
another VA examination or opinion would procure any benefit 
to the appellant.  Brewer v. West, 11 Vet. App. 228 (1998).  
However, as the critical element in this case involves 
substantiating the incurrence of concussive head trauma in 
service, as claimed by the appellant as the source of his 
current hearing loss disability, the Board believes that 
further development would not aid the appellant in the 
establishment of his claim since VA doctor's were not with 
the appellant at the time of the claimed "concussive" 
injury to make the diagnosis for the record.  Also, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to establish the claim.  See McKnight v. 
Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).

II.  Claims for Increase

The appellant contends that the 10 percent evaluation 
assigned his service-connected residuals of a shell fragment 
wound to the right upper extremity, Muscle Group VI, does not 
reflect adequately the severity of his back symptomatology.  
He asserts that the evaluation should be increased based on 
symptoms pain, weakness, numbness, fatigue, and lack of 
endurance.  We note that the VA has a duty to assist the 
claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Service connection for residuals of shell fragment wound to 
the right upper extremity, Muscle Group VI, has been in 
effect since January 1972.  A 10 percent disability 
evaluation was assigned under diagnostic code 5306.  In 
January 1998, the appellant filed a claim for increase.  

In pertinent part, 38 C.F.R. § 4.55 (1999) is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions...6 
muscle groups for the shoulder girdle and 
arm (Diagnostic Codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309)....

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

...(2) he level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25 (1999).

The evidence of record reflects that the appellant is right 
hand dominant and therefore, this will be considered his 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (1999).  
The appellant's Muscle Group VI disability, right side, has 
been evaluated under diagnostic code 5306, for moderate 
impairment as 10 percent disabling.

Moderately severe impairment of the group VI muscles, 
involving the triceps and anconeus muscles, which control 
extension of the elbow, is rated as 30 percent disabling 
(dominant hand).  The regulations direct that "moderately 
severe" disability of muscles contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or low velocity missiles, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  According to the regulations, 
moderately severe disability of muscles is characterized by a 
history of service department record or other evidence 
showing hospitalization for a prolonged period of treatment 
of the wound, a record of consistent complaint of cardinal 
signs and symptoms of muscle disability which is worse than 
that shown for moderate muscle injuries and, if present, 
evidence of inability to keep up with work requirements.  The 
cardinal signs and symptoms are defined in the regulations as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  The objective findings required to warrant a 
classification of moderately severe disability are entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared to sound side demonstrate 
positive evidence of impairment.  38 C.F.R. §§ 4.56 (1999).

A 40 percent evaluation is provided for impairment of the 
muscle group that is severe.  The regulations direct that 
"severe" disability of muscles contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  According to 
the regulations, severe disability of muscles is 
characterized by a history of service department record or 
other evidence showing hospitalization for a prolonged period 
of treatment of the wound, a record of consistent complaint 
of cardinal signs and symptoms of muscle disability which is 
worse than that shown for moderately severe muscle injuries 
and, if present, evidence of inability to keep up with work 
requirements.  The cardinal signs and symptoms are defined in 
the regulations as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  The objective findings required to 
warrant a classification of severe disability are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance upon palpation, or soft flabby muscles in the wound 
area; abnormal hardening or swelling of the muscles in 
contract; tests of strength, endurance, or coordination show 
severe impairment when compared to the uninjured side; and, 
where present, the following signs: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of muscle; adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability in 
electrodiagnostic testing; visible or measurable atrophy; 
adaptive contraction of opposing muscle group; atrophy of 
muscle groups not in the track of the missile; induration or 
atrophy of an entire muscle following simple piercing by a 
projective.  Id.

In this case, service medical records show that the appellant 
sustained a shell fragment wound, penetrating, to the right 
arm and leg due to enemy mortar while defending a position in 
November 1952.  The wound was cleaned and dressed.  The 
appellant was given Penicillin and returned to duty that same 
day.  There is no evidence of hospitalization for the wound 
or other indicia that the wound to the right arm was more 
than moderate when incurred.

Recent medical findings from VA examinations in 1998 reflect 
complaints that the right arm is "useless" due to weakness 
and pain.  On examination in February 1998, the appellant 
reported that his wounds were initially treated in the field 
and that he was evacuated to a MASH unit, where his wound was 
probed surgically, and that there were retained metallic 
fragments in his right arm.  Objectively, a 3 centimeter 
entry wound, but no exit wound, was visualized.  It was noted 
that muscle group VI had been penetrated leaving a sensitive 
and tender scar to palpation.  There was no evidence of 
adhesions or tendon damage.  Bilateral weakness of the upper 
extremities was noted, and the appellant complained of 
numbness and tingling in the right upper extremity.  Muscle 
strength was 1+ in the right upper extremity and the 
appellant complained that he could not dress himself or dry 
off after showering without assistance.  Range of motion of 
the right arm was full on forward flexion and bilateral 
flexion.  Pain was reported as limiting range of motion in 
the arm.  The appellant also complained of "fatigue, 
weakness, and lack of endurance of both limbs."  Diagnoses 
included right arm strain with daily constant pain, decreased 
strength and endurance, numbness, weakness, loss of control, 
restricted range of motion, interference with activities of 
daily living.

On VA examination in December 1998, the appellant again 
reported pain and weakness of the right arm due to shell 
fragment wound injury in service.  He stated that he cannot 
effectively use the right upper extremity; he cannot lift.  
Alleviating factors were reported as rest, stopping activity, 
and "wearing out the pain."  Pain was described as a 
sensation of loss of circulation and a "throbbing pain."  
Functional impairment was reported as "he must stop activity 
when pain occurs," and that his symptoms interfere with 
"dressing, showering, toileting, walking, or attempting yard 
work."  The appellant reported increasing weakness and 
difficulty using either extremity.  Objectively, the clinical 
findings and diagnoses were the same as previously reported 
in February 1998.

On VA examination in March 1999, the appellant reported 
similar symptoms.  He also reported symptoms of coldness and 
throbbing pain in the right arm and leg.  He denied any 
history of stroke or heart disease, or prior evaluation by a 
vascular surgeon.  Examination revealed 5/5 motor strength in 
both the upper extremities with intact light touch from C5 
through T1.  A small entrance wound was visualized on the 
posterior medial aspect of the right upper extremity on the 
distal third of the humerus region.  No exit wound was seen.  
No palpable mass, erythema, induration or tenderness over 
this region was found.  He had "4-5/5 biceps, triceps, 
brachioradialis, finger and wrist extensor and wrist flexors, 
and interossei."  Radial pulses were 2+ with brisk refill, 
but it was noted that the right upper extremity felt cold to 
touch when compared to the left.  Radial, medial, and ulnar 
nerves were intact across motor and sensory distributions.  
There was no elbow instability and full range of motion of 
the elbow, shoulder and wrist, both passively and actively.  
It was noted that an x-ray study revealed a bullet fragment, 
shrapnel, in the posterior medial distal humerus region with 
no other bony abnormalities seen.

The medical evidence clearly does not demonstrate that the 
appellant exhibits moderately severe impairment due to his 
right arm, Muscle Group VI, injury.  The appellant has not 
required extensive or prolonged hospitalization at any time 
for his injury, and there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.  While the appellant reports symptoms of weakness 
and loss of use due to pain and numbness in the right arm, 
service medical records are negative for nerve damage 
associated with the shell fragment wound injury and the most 
recent VA examination findings do not show abnormal motor or 
sensory findings for the right arm.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an increased evaluation are 
not met for service-connected residuals of injury to Muscle 
Group VI, right side.  Specifically, the medical evidence of 
record does not demonstrates that the appellant exhibits 
impairment of muscle group VI, right side, that is moderately 
severe.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider scars separately.  Thus, the 
Board will also analyze whether a compensable evaluation is 
warranted for the shell fragment scar under Diagnostic Codes 
7803, 7804, and 7805.

Diagnostic codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with repeated 
ulceration," or "tender and painful on objective 
demonstration," respectively.  The February 1998 VA 
examination report describes a sensitive and painful 3 
centimeter scar of the right upper arm.  In addition, the 
this same findings was again reported on the August 1998 VA 
examination.  Therefore, a separate 10 percent rating based 
on the tender and painful scar of the right upper arm is 
warranted.  38 C.F.R. § 4.71a (1999).

Diagnostic Code 7805 provides that a scar may be rated based 
on "limitation of function" of the part of the body that is 
affected.  Because the appellant has not alleged, and the 
medical evidence does not demonstrate, that function of the 
right shoulder or arm is limited by the scar itself, there is 
no such residual which can be considered under diagnostic 
code 7805.  38 C.F.R. § 4.71a (1999).

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for muscle 
disabilities and for scars include pain as a rating 
criterion, as discussed above.  The appellant's pain has been 
considered under these sections of the rating schedule.  
Furthermore, there is no evidence of record showing that 
there is additional loss of function beyond that contemplated 
by the assigned disability ratings. We observe that the 
appellant had full range of arm motion on the most recent VA 
examination in March 1999.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of a shell 
fragment wound to the right upper extremity has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Service connection for hearing loss is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wound to the right upper extremity, Muscle Group VI, 
is denied.

A 10 percent evaluation for scar, tender and painful, of the 
right upper extremity is granted.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


